Exhibit99.1 SPANISH BROADCASTING SYSTEM, INC. BEGINS TRADING ON OTCQX MIAMI, FLORIDA, January 19, 2017 – Spanish Broadcasting System, Inc. (OTCQX: SBSAA) (the “Company”) announced today that its shares of common stock began trading on the OTCQX® Best Market, effective today, January19, 2017. The shares are trading on the OTCQX under the symbol “SBSAA”. On January17, 2017, the Company received a letter from The NASDAQ Stock Market LLC notifying the Company that based upon the Company’s continued non-compliance with the NASDAQ rule requiring that the minimum market value of its common stock exceed $15million, the Company’s securities would be suspended from NASDAQ effective with the open of business on January19, 2017, pending ultimate delisting. The Company will continue to file periodic and other required reports with the Securities and Exchange Commission under applicable federal securities laws. Investors can find current financial disclosure and Real-Time Level 2 quotes for the Company on www.otcmarkets.com. About Spanish Broadcasting System, Inc.
